526 So. 2d 214 (1988)
Pamela Marcel KEMP, Appellant,
v.
STATE of Florida, Appellee.
No. 88-173.
District Court of Appeal of Florida, Fifth District.
June 9, 1988.
James B. Gibson, Public Defender, and Daniel J. Schafer, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Colin Campbell, Asst. Atty. Gen., Daytona Beach, for appellee.
SHARP, Chief Judge.
The trial court adjudicated Kemp guilty of two counts of felony retail theft[1], placing her on five years' probation with the condition that she serve 51 weeks in the *215 county jail. Kemp argues that the trial court erred in refusing to credit her pursuant to sections 921.187(1)(e) and 922.051 Florida Statutes (1987) for the 98 days she had served in county jail prior to sentencing, which would result in her overall sentence exceeding the recommended guideline sentence of any nonstate prison sanction. We agree.
This case is controlled by Griner v. State, 523 So. 2d 789 (Fla. 5th DCA 1988). Therefore, we quash the sentence insofar as it denies credit to Kemp for the 98 days' jail time, and remand the case to the trial court with directions to allow credit for such time.
SENTENCE QUASHED; REMANDED.
DAUKSCH and COBB, JJ., concur.
NOTES
[1]  § 812.014(2)(c), Fla. Stat. (1987).